Title: To George Washington from Louis-Philippe, comte de Ségur, 8 February 1795
From: Ségur, Louis-Philippe, comte de
To: Washington, George


        
          (Translation)
          sir,
          Chatenay near Paris 8 Feb. 1795
        
        Your Excellency has too long accustomed me to your goodness for me to doubt that you will pardon my recommending to you the citizen Boislandry a french merchant who sails for america. He is a man distinguished for his probity, wisdom, & disposition; and I am persuaded that he will attract the esteem of all who may become acquainted with him. He was a deputy to the Constituant Assembly, in which he always followed the road to true liberty, never allowing himself to stray into that of licentiousness. Having by chance escaped the fury of the proscriptions I eagerly profit by this first oppy which has occurred of recalling myself to your recollection, and of requesting Your Excelly to be fully persuaded that among those frenchmen who fought in america, there is none who makes more constant vows than I do, for the prosperity of the U.S. and the happiness & Glory of their celebrated and respectable President. I am with attachment & respect &c.
        
          Louis Philippe SegurSenior
        
      